Case 1:18-cr-00123-RDA Document 779 Filed 01/09/21 Page 1 of 8 PageID# 8484




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Alexandria

  UNITED STATES OF AMERICA,                    )
                                               )
          v.                                   )       No. 1:18-cr-123
                                               )
  ELMER ZELAYA MARTINEZ,                       )
                                               )
                     Defendant.                )


                     MOTION TO CONTINUE JANUARY 13, 2021 COURT
                     APPEARANCE TO MARCH 1, 2021, OR A DATE
                     THEREAFTER CONVENIENT TO THE COURT

          This Court scheduled oral argument on certain pending motions for January 13,

  2021, at 11:00 a.m. See Order, dated, November 30, 2020 (Doc. No. 747); see also Order,

  dated, December 7, 2020 (Doc. No. 752). On January 5, 2021, in response to the rising

  rates of COVID-19 both locally and nationally, coupled with consideration of General

  Order        No.     2020-24    (E.D.Va.   December      18,     2020)     (available    at

  https://www.vaed.uscourts.gov/sites/vaed/files/General%20Order%202020-24.pdf),

  Defendant Elmer Zelaya Martinez, by and through counsel, filed a motion seeking to hold

  the January 13, 2021 court appearance remotely, and, if the motion was denied, for

  permission for out-of-state counsel to participate remotely (Doc. No 771). On January 6,

  2021, the Government filed a brief response stating that it “has no objection to Zelaya and

  his counsel appearing remotely. Counsel for the government, unless ordered otherwise,

  intend to appear in person.” Gov’t Resp., dated, January 6, 2021 (Doc. No. 772). Shortly

  thereafter, this Court granted Defendant’s motion. See Order, dated, January 8, 2021 (Doc.

  No. 778).




                                              1
Case 1:18-cr-00123-RDA Document 779 Filed 01/09/21 Page 2 of 8 PageID# 8485




         A series of emails then followed wherein it became clear that the Government had

  misunderstood the intent of Defendant’s motion and had believed that the motion sought

  only for the defense to proceed remotely, not all parties. See, generally, Emails, dated,

  January 8 and 9, 2021 (annexed collectively as, “Exhibit A”). Likewise, the defense

  appeared to have misinterpreted the Government’s response, believing that the

  Government did not oppose the motion. See Exhibit A at 2. Upon information and belief,

  in light of the apparent misunderstanding between the parties, the Court’s position is that

  for this particular hearing the Court would permit the parties to choose whether they each

  prefer to appear remotely or in-person and that this Court does not intend to compel either

  party to proceed in a manner that they do not feel comfortable. See Exhibit A at 4. As

  such, since the Government elects to appear in person, the Court concluded that they may

  do so, and then inquired whether that impacted the defendant’s position on whether we still

  wish to proceed remotely. Id.

         In an email, dated, January 9, 2021, defense counsel explained that “[w]e are still

  concerned with the safety of an in-person court appearance at this time, but we never meant

  to force any party to proceed in a manner that they did not want.” Exhibit A at 2. As such,

  and also based upon a new General Order issued by the Chief Judge of this District, the

  defense then inquired whether it would be possible to adjourn the arguments until March

  1, 2021, in the hope that “by then this ‘second wave’ of the pandemic will have subsided

  enough to alleviate the concerns discussed at length in the latest General Order.” Exhibit

  A at 2, referring to, General Order No. 2021-01 (E.D.Va. Jan. 8, 2021) (available at

  https://www.vaed.uscourts.gov/sites/vaed/files/Gen%20Order%202021-01%20-

  %20Temporary%20Suspension%20of%20Jury%20Trials%20Grand%20Jury%20and%2




                                              2
Case 1:18-cr-00123-RDA Document 779 Filed 01/09/21 Page 3 of 8 PageID# 8486




  0Misdemeanor%20Docket.pdf).        The Government declined to state its position with

  respect to Defendant’s request by email and invited the instant motion for a continuance,

  see Exhibit A at 1, which we now advance.

         As discussed in Defendant’s motion to hold the January 13, 2021, court appearance

  remotely, on the December 18, 2020, the Hon. Mark S. Davis, Chief Judge of the United

  States District Court for the Eastern District of Virginia, issued an order “re-authoriz[ing]

  the use of video conferencing, or telephone conferencing if video conferencing is not

  reasonable available, for all events listed in Section 15002(b) of the CARES Act,” as well

  as for plea and sentencing hearings. General Order 2020-24 at 6-7. This conclusion was

  reached after a finding that “[d]ata available from the Virginia Department of Health, and

  other sources, plainly reveals that the community spread of COVID-19 is accelerating in

  all Divisions of this Court.” General Order 2020-24 at 2. Indeed, “[t]he average number

  of new COVID-19 cases identified each day in Virginia is currently four times greater than

  it was in September when this Court issued its last CARES Act extension, with COVID-

  19 hospitalizations now at their highest level since the pandemic began.” General Order

  2020-24 at 2 (emphasis added and footnote omitted). Chief Judge Davis also relied upon

  the fact that, “In response to the sustained increase in new cases and hospitalizations, on

  December 10, 2020, the Governor of Virginia issued a ‘modified stay at home order’

  seeking to curb the ongoing transmission of COVID-19 in Virginia.” General Order 2020-

  24 at 2-3.

         Last night Chief Judge Davis issued an additional General Order that, inter alia,

  temporarily suspended all criminal jury trials, Grand Jury proceedings, and in-person

  misdemeanor, traffic, and petty offenses through February 28, 2021. See, generally,




                                               3
Case 1:18-cr-00123-RDA Document 779 Filed 01/09/21 Page 4 of 8 PageID# 8487




  General Order No. 2021-01 (E.D.Va. Jan. 8, 2021). As part of the General Order, Chief

  Judge Davis also discussed implications on Speed Trial Findings, directing:

                 From the date of this General Order through February 28,
                 2021, all judges and court personnel should continue to take
                 all reasonably available steps to reduce the number of
                 individuals gathered (masked and socially distanced) for any
                 live proceeding, and judges are encouraged to continue
                 utilizing video teleconferencing to the greatest extent
                 possible. With the Governor’s December 10, 2020 Executive
                 Order being issued after close consultation with medical
                 experts familiar with pandemic conditions specific to the
                 Commonwealth of Virginia, and with community conditions
                 substantially deteriorating during the month following the
                 issuance of such Executive Order, this Court will continue
                 to limit all gatherings, including gatherings within our
                 Courtrooms, to no more than ten individuals whenever
                 possible, recognizing that limited exceptions will be
                 necessary to allow continued operation of our Court while
                 preserving public access to our proceedings.

  General Order 2021-01 at 8-9 (emphasis in original).

         The Chief Judge’s General Orders clearly came after great consideration. General

  Order 2021-01 notes, “First, in the last several weeks, there has continued to be facility

  exposure events in our Courthouses even though many less people have been physically

  present during the holidays. These incidents include individuals with the U.S. Marshals

  Service, chambers staff, clerk’s office employees, contractors, and probation officers.

  Additionally, criminal defendants have tested positive for COVID-19 (either before or after

  being in our Courthouses), and criminal defense attorneys and Assistant United States

  Attorneys have informed the Court of their exposure/potential exposure to COVID -19,

  which has impacted scheduling of certain in-person sentencing hearings.” General Order

  No. 2021-01 at 3.




                                              4
Case 1:18-cr-00123-RDA Document 779 Filed 01/09/21 Page 5 of 8 PageID# 8488




         “Second, it is not an exaggeration to say that COVID-19 case counts and

  hospitalizations across Virginia have skyrocketed during the Thanksgiving and December

  holiday season. When this Court suspended criminal jury trials shortly before

  Thanksgiving, the 7-day average of new daily cases in Virginia was approximately 1,600

  cases, which at the time was the highest it had been during the pandemic. As of today, the

  average number of daily cases in Virginia is over 4,700, which again constitutes a record-

  high (the 7-day average has increased by over 1,000 in the last ten days alone, and new

  daily cases have exceeded 5,200 for three straight days). The number of people hospitalized

  in Virginia with COVID-19 has likewise experienced an unprecedented spike, with the 7-

  day average of hospitalizations increasing from approximately 1,300 in mid-November to

  over 2,850 as of the date of this Order [January 8, 2021], again the highest it has been

  during the pandemic.” General Order No. 2021-01 at 4. Moreover, “As of today, … the

  Alexandria region … [has] cities/counties with positivity rates nearing or exceeding

  21%[.]” General Order No. 2021-01 at 4.

         Chief Judge Davis likewise explained that “[t]he average number of daily deaths in

  Virginia is also near a record high, with more than twice as many deaths now occurring

  each day as compared to mid-November (nearly 400 deaths have been reported in the last

  ten days).” General Order No. 2021-01 at 5. Chef Judge Davis then re-emphasized that

  on December 10, 2020, the Governor of Virginia issued a “modified stay at home order”

  “limit[ing] certain public and private gatherings to no more than 10 people,” General Order

  No. 2021-01 at 5, before ultimately concluded that this Court shall likewise “continue to

  limit all gatherings, including gatherings within our Courtrooms, to no more than ten

  individuals whenever possible[.]” General Order No. 2021-01 at 9 (emphasis in original).




                                              5
Case 1:18-cr-00123-RDA Document 779 Filed 01/09/21 Page 6 of 8 PageID# 8489




         In light of these orders the defense still believes the easiest and safest course of

  action for all participants is to hold the January 13, 2021 court appearance remotely for all

  parties. This is particularly the case because this Court appearance would likely involve

  over 10 individuals: three prosecutors, at least three defense counsel, one to three U.S.

  Marshals and/or Courtroom Security Officers, Your Honor, Your Honor’s Courtroom

  Deputy, the court reporter, Mr. Zelaya Martinez, an interpreter, and possibly one or more

  of Your Honor’s law clerks.

         That said, we recognize the Government does not wish to proceed remotely and we

  are not asking this Court to direct them to appear in a manner that they do not desire.

  However, just as the Government should not be compelled to appear in a manner that they

  do not desire, we respectfully submit that the defense likewise should not be similarly

  compelled.

         There is no doubt that the simplest solution would be to allow the Government to

  appear in-person and to allow the defense to appear remotely. The problem, however, is

  that we do not have Mr. Zelaya Martinez’s consent to proceed in that manner. This was

  not intentional. It simply never occurred to us that the Government would insist on an in-

  person appearance in light of this District’s General Orders and our experiences in other

  Federal proceedings during the pandemic. As such, while Mr. Zelaya Martinez has given

  us his consent to participate in a remote hearing, where all parties are remote, we have not

  had the opportunity to raise a hybrid solution where neither he nor any of his counsel would

  be present in court, while this Court and the Government would.

         For these reasons, we respectfully submit that an adjournment to March 1, 2021,

  the first business day after the expiration of General Order No. 2021-01 would be a fair




                                               6
Case 1:18-cr-00123-RDA Document 779 Filed 01/09/21 Page 7 of 8 PageID# 8490




  and reasonable compromise, particularly in light of the health and safety concerns existing

  at present. Doing so would hopefully then allow the parties to all participate in-person

  without exceeding the 10-person limit recommended in the General Order, and we can

  think of no way in which the Government would be prejudiced by this proposed 47-day

  continuance. Were this Court to deny the instant continuance motion and permit the

  Government to appear in person on January 13, 2021 for oral argument, then the defendant

  and defense counsel will appear in person as well, as we do not believe it would be

  appropriate for the entire defense team to appear remotely under those circumstances.1

                                                  Conclusion

           Accordingly, for all of the reasons discussed herein, Defendant Elmer Zelaya

  Martinez, by and through counsel, respectfully requests: (1) that the January 13, 2021, court

  appearance be continued to March 1, 2021; and (2), if a continuance is denied then

  Defendant renews his request for permission for Mr. Bachrach to participate remotely

  either by video or by telephone.




  1
            If still acceptable to this Court, the defense still requests that Mr. Bachrach be permitted to proceed
  remotely for two reasons. First, due to the stringent travel restrictions required by residents of New York
  State who leave the State for any purpose. See Motion to Proceed Remotely (Doc. No. 771) at 4-5. Second,
  because late last night Mr. Bachrach was informed that his daughter had been in close contact with another
  student at her school who had tested positive for COVID-19. As a result, Mr. Bachrach, his daughter, and
  wife are all now quarantining and scheduled to get tested for COVID-19 on Monday. New York State health
  protocols advise against Mr. Bachrach and his family leaving quarantine – except to get tested or for medical
  treatment – until negative test results are received, 14 days have passed, or a doctor has informed them that
  it safe to leave quarantine. We do not foresee any impropriety in a single member of the defense team
  participating remotely given that all others will be present with the defendant in person, particularly under
  these circumstances.




                                                         7
Case 1:18-cr-00123-RDA Document 779 Filed 01/09/21 Page 8 of 8 PageID# 8491




  Dated: Alexandria, Virginia
         January 9, 2021

                                Respectfully submitted,


                                       /S/
                                Robert L. Jenkins, Jr.
                                Bynum & Jenks PLLC
                                Virginia State Bar No.: 39161
                                1010 Cameron Street
                                Alexandria, Virginia 22314
                                (703) 309-0899 Telephone
                                (703) 229-8652 Fax
                                RJenkins@BynumAndJenkinsLaw.com

                                Michael K. Bachrach
                                Law Office of Michael K. Bachrach
                                224 West 30th Street, Suite 302
                                New York, New York 10001
                                (212) 929-0592
                                michael@mbachlaw.com

                                Manuel E. Leiva
                                The Leiva Law Firm PLC
                                3955 Chain Bridge Rd., 2nd Floor
                                Fairfax, VA 22030
                                (703) 352-6400
                                mleiva@leiva-law.com

                                William A. Morrison
                                The Morrison Firm LLC
                                50 Hurt Plaza, Suite 1110
                                Atlanta, Georgia 30303
                                (470) 444-9533
                                bill@themorrisonfirm.com

                                Counsel for Defendant Elmer Zelaya Martinez




                                      8
